COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bumgardner and Lemons
Argued at Salem, Virginia


CHARLES ANTHONY JONES
                                           MEMORANDUM OPINION * BY
v.   Record No. 0977-98-3                  JUDGE DONALD W. LEMONS
                                              FEBRUARY 23, 1999
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                  William N. Alexander, II, Judge

           Jesse W. Meadows, III, for appellant.

           Ruth M. McKeaney, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     Charles Anthony Jones was convicted of threatening to burn

the house trailer of his estranged wife, Angela White Jones, in

violation of Code § 18.2-83.    On appeal he argues that the

evidence is insufficient to sustain his conviction.     We disagree

and affirm the conviction.

     On July 23, 1997, Jones went to his wife’s trailer to confer

with her over a theft of their children’s bicycles.     The

estranged couple engaged in a heated argument with both parties

yelling at one another.     The wife demanded that Jones leave the

premises, and he responded by threatening to "burn the house

down."   Jones denied making the threat; however, the trial court

resolved the issue of credibility against him.



     *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     When the sufficiency of the evidence is challenged on

appeal, the evidence is viewed "in the light most favorable to

the Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom."   Welch v. Commonwealth, 15 Va. App. 518,

523, 425 S.E.2d 101, 105 (1992).   The credibility of witnesses

and the weight accorded their testimony are matters solely for

the trier of fact who has the opportunity to see and hear the

witnesses.   Schneider v. Commonwealth, 230 Va. 379, 382, 337

S.E.2d 735, 736-37 (1985).   The decision of the trial court will

not be disturbed unless plainly wrong or unless there is

insufficient evidence to support it.   Code § 8.01-680.

     Code § 18.2-83 provides that "[a]ny person . . . who makes

and communicates to another by any means any threat to bomb,

burn, destroy or in any manner damage any place of assembly,

building or other structure, . . . shall be guilty of a Class 5

felony."   We have previously stated that in order to sustain a

conviction under this statute, the communication must be taken in

context, must have been maliciously made, and must reasonably

cause the receiver of the threat to believe that the speaker of

the threat will act according to his expressed intent.     See

Perkins v. Commonwealth, 12 Va. App. 7, 16, 402 S.E.2d 229, 234

(1991).

     The state of estrangement of the parties was further

exacerbated by the wife’s complaints that Jones had forged one of

her checks and stolen her computer.    In the context of criminal

complaints and angry confrontation, Jones communicated his intent



                               - 2 -
- 3 -
to burn the structure that served as his wife’s home.   There is

no indication that the statements were made in jest.

     Jones maintains that because his wife did not report the

matter to police immediately, his wife could not have reasonably

believed that he would commit the act.   Even if the wife delayed

in reporting the threat, it is the province of the finder of fact

to determine if the delay undermined her credibility.   See Love

v. Commonwealth, 18 Va. App. 84, 90, 441 S.E.2d 709, 713 (1994).

The trial court resolved this issue against Jones.

     Considering the nature of the estrangement between the

parties, the existence of criminal allegations by the wife

against the husband, the hostility of the actual exchange itself,

and the unequivocal nature of the threat, we cannot say that the

trial court was wrong or that the evidence was insufficient to

support the conviction.   The conviction is affirmed.

                                                         Affirmed.




                               - 4 -